Citation Nr: 1628344	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status-post distal clavicle excision of the left shoulder with degenerative joint disease (left shoulder disability), prior to September 12, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for the left shoulder disability from September 12, 2013 to January 27, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for the left shoulder disability from April 1, 2014 to May 22, 2014.

4.  Entitlement to a disability rating in excess of 20 percent for the left shoulder disability from May 22, 2014 to March 16, 2015.

5.  Entitlement to a disability rating in excess of 20 percent for the left shoulder disability since June 1, 2015.

6.  Entitlement to a compensable disability rating for a scar associated with the left shoulder disability.
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on a schedular basis.

8.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active/inactive duty for training from January 1982 to March 1982 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  January 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a November 2013 rating decision and the June 2014 statement of the case (SOC), the RO awarded higher disability ratings for the Veteran's left shoulder disability.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As a matter of clarification, and as described in further detail below, different ratings for various time periods have been assigned to the Veteran's left shoulder disability in the course of the appeal, separated by periods of temporary total ratings due to surgeries.  The periods in which temporary total ratings were assigned are January 27, 2014 to April 1, 2014, and March 16, 2015 to June 1, 2015.  

As also described below, the claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the June 2014 SOC.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to a compensable rating for the left shoulder scar and a TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 12, 2013, the left shoulder disability was productive of painful motion and functional loss. 
2.  From September 12, 2013 to January 27, 2014, the left shoulder disability was not manifested by movement of the arm limited to the shoulder level, nonunion of the clavicle or scapula, or dislocation of the clavicle or scapula.

3.  From April 1, 2014 to May 22, 2014, the left shoulder disability was manifested by movement of the arm limited to the shoulder level.

4.  From May 22, 2014 to March 16, 2015, the left shoulder disability was not manifested by movement of the arm limited to midway between the side and shoulder, or to 25 degrees from the side.
 
5.  For the period of the appeal since June 1, 2015, the left shoulder disability was not manifested by movement of the arm limited to midway between the side and shoulder, or to 25 degrees from the side.

6.  The Veteran's service-connected disabilities do not meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).


CONCLUSIONS OF LAW

1.  Prior to September 12, 2013, the criteria for the assignment of a 10 percent evaluation, but no higher, for the left shoulder disability were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.59, 4.71a, Diagnostic Codes (DCs) 5201, 5203  (2015).

2.  From September 12, 2013 to January 27, 2014, the criteria for a rating in excess of 10 percent for the left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DCs 5201, 5203 (2015).

3.  From April 1, 2014 to May 22, 2014, the criteria for the assignment of a 20 percent evaluation, but no higher, for the left shoulder disability were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.59, 4.71a, DC 5201 (2015).

4.  From May 22, 2014 to March 16, 2015, the criteria for a rating in excess of 20 percent for the left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DCs 5201, 5203 (2015).
 
5.  For the period of the appeal since June 1, 2015, the criteria for a rating in excess of 20 percent for the left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DCs 5201, 5203 (2015).

6.  The criteria for TDIU on a schedular basis are not met as a matter of law. 
38 U.S.C.A §§ 5103A , 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.340, 4.16(a) (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a January 2013 rating decision, the RO awarded service connection for the left shoulder disability and assigned a noncompensable rating, effective May 11, 2012 pursuant to 38 C.F.R. § 4.71a, DC 5203.  The Veteran disagreed with the rating assigned within one year of the decision, and the appeal ensued.

In a November 2013 rating decision, the rating was increased to 10 percent, effective September 12, 2013, pursuant to DC 5010-5203.  In the June 2014 SOC, the rating was increased to 20 percent, effective May 22, 2014.  

In an August 2014 rating decision, a temporary total rating was assigned from January 27, 2014.  A 10 percent rating was resumed from April 1, 2014, and a 20 percent rating was resumed from May 22, 2014 pursuant to DC 5010-5201.

In an August 2015 rating decision, a temporary total rating was assigned from March 16, 2015.  A 20 percent rating was resumed from June 1, 2015, pursuant to DC 5010-5201.

Evidence dated from the periods in which the Veteran received a temporary total rating, January 27, 2014 to April 1, 2014 and March 16, 2015 to June 1, 2015, will not be considered in adjudicating the claim since the Veteran was already receiving the maximum evaluation possible at those times.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a . 

Diagnostic Codes 5200 to 5203 pertain to the shoulder and arm. As the Veteran is left-hand dominant, the criteria pertinent to the "major" extremity are for application.	

 DC 5200 provides ratings where there is ankylosis of scapulohumeral articulation.  

Diagnostic Code 5201 provides a 20 percent rating where movement of the arm is limited to the shoulder level (90 degrees).  Limitation midway between the side and shoulder level (45 degrees) warrants a 30 percent rating, and motion to 25 degrees from the side warrants a 40 percent evaluation.

Diagnostic Code 5202 provides ratings for impairment of the humerus.  With malunion of the humerus, a 20 percent rating is warranted with moderate deformity, and a 30 percent rating is warranted with marked deformity.  With recurrent dislocation of or at the scapulohumeral joint, a 20 percent rating is warranted for infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent rating is warranted with frequent episodes and guarding of all arm movements.  Higher ratings of 50, 60, and 80 percent are warranted where there is fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.

Diagnostic code 5203 addresses impairment of the clavicle or scapula.  With malunion, a 10 percent rating is warranted.  For nonunion without loose movement, a 10 percent rating is warranted, and for nonunion with loose movement, a 20 percent rating is warranted.  A 20 percent rating is also warranted for dislocation of the clavicle or scapula.  Diagnostic code 5203 also provides that the disability may be rated on impairment of function of a contiguous joint.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2015).

In reaching the decisions below, the Board has considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left shoulder disability that would render the schedular criteria inadequate.  As discussed below, symptoms (pain and limited motion ) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran had not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected left shoulder disability that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

In assessing the severity of the Veteran's left shoulder disability, the Board has also considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for the disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those assigned.

The Board has additionally considered the assignment of separate ratings.  As the Veteran reports tingling and numbness in his arm, the Board has considered whether a separate rating for neurological impairment is warranted.  However, the evidence is clear that these symptoms are attributable to his cervical spine, not his left shoulder.  See, e.g., September 2013 VA treatment record (VBMS Entry 10/22/13 p. 2/7).  Also, the Veteran has been diagnosed with multiple disorders affecting the left shoulder, including a rotator cuff tear, a labral tear including a superior labral anterior-posterior lesion (SLAP), acromioclavicular joint separation, and degenerative arthritis.  See June 2016 VA examination report.  However, with the exception of a November 2013 VA examination report, the evidence does not distinguish the symptoms attributable to each condition; rather, the symptomatology is overlapping.  Assigning separate disability ratings would result in pyramiding because the same manifestations, pain and limitation of motion of the left arm, would be compensated twice.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Moreover, the only evidence attempting to distinguish symptomatology, the November 2013 VA examination addendum report described below, attributed particular symptoms to a non-service connected etiology.  The examiner found that certain symptoms found on examination were attributable to the rotator cuff tear, which was unrelated to the service-connected clavicle disability.  For all of these reasons, the preponderance of the evidence is against the assignment of any separate ratings for the Veteran's left shoulder disability.

	Prior to January 27, 2014

For the period of the appeal prior to January 27, 2014, the Veteran has been assigned a noncompensable rating, effective May 11, 2012, and a 10 percent rating, effective September 12, 2013.

On VA examination in December 2012, the Veteran reported pain with overhead activities.  He reported that his left arm was weaker and fatigued more quickly than the right.  He denied flare-ups.  On examination, flexion and abduction of the left shoulder were both to 180 degrees without objective evidence of pain.  The Veteran could perform repetitive testing with three repetitions.  This did not change his range of motion.  The examiner found no functional impairment of the arm.  There was not functional impairment such that no effective function remained other that which would be equally well served by an amputation with prosthesis.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was impairment of the clavicle in that there was left distal area "notch."  There was no malunion, nonunion, or dislocation of the clavicle or scapula noted.  There was tenderness on palpation of the AC joint.  X-rays did not show arthritis.  

In an August 2013 VA treatment record, a VA provider stated that the Veteran's pain and inability to lift the arm above the shoulder was likely secondary to his rotator cuff tear.  

In a September 2013 VA treatment record, flexion was to 149 degrees with pain, and abduction was to 107 degrees with pain.

On VA examination in September 2013, the Veteran reported weakness with overhead activity, pressure, fatigue, and pain.  He had stiffness and soreness.  He denied flare-ups.  On examination, flexion was to 150 degrees with pain at 130 degrees.  Abduction was to 90 degrees with pain at 80 degrees.  The Veteran could perform repetitive testing with three repetitions.  This did not change his range of motion.  His functional impairment included less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was not functional impairment such that no effective function remained other that which would be equally well served by an amputation with prosthesis.  Muscle strength was 4/5 in abduction and flexion.  There was no ankylosis.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was a prior injury to the clavicle, although the examiner did not indicate any malunion, nonunion, or dislocation of the clavicle or scapula.  The examiner could not opine on whether pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner could not provide that information in terms of degrees of lost motion, and could not opine about flare-ups because the Veteran was not having a flare-up on examination.  The examiner additionally stated that his cross-body motion pain pertained to his clavicle symptoms, but his weakness, fatigue, limited motion, and range of motion issues were due to the rotator cuff injury.

In an October 2013 VA treatment record, the provider documented a full passive range of motion with pain at the endpoints of forward flexion and external rotation.

In a November 2013 addendum opinion, the September 2013 VA examiner opined that the left shoulder rotator cuff injury was less likely as not caused by or a continuation of the service-connected clavicle injury because the rotator cuff injury was new and occurred 20 years following the clavicle injury in service.  Also, the Veteran had a history of a lifting injury as a mechanic at work. 

In a December 2013 VA treatment record, tenderness at the AC joint was documented.  Abduction was to 170 degrees.  Rotator cuff strength testing was 5/5.

The Board finds that a 10 percent rating is warranted for the portion of the appeal prior to September 12, 2013 in which a noncompensable rating had been assigned.   Although arthritis was not found, the December 2012 VA examiner documented the Veteran's reports of pain with overhead activities, weakness, and easy fatigue.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  See also Sowers v. McDonald, No. 14-0217 (February 12, 2016) (suggesting that 38 C.F.R. § 4.59 applies only where the applicable DC provides a compensable rating).  The Court has held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  Here, based on the pain and functional loss documented by the December 2012 VA examiner, a 10 percent rating is warranted prior to September 12, 2013.

However, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the entire portion of the appeal period prior to January 27, 2014.  The Veteran's left shoulder disability has been rated alternatively under DC 5201 and 5203.  Under DC 5201, the evidence did not indicate that movement of the arm was limited to the shoulder level.  While the September 2013 VA examiner found that abduction was to 90 degrees, in the November 2013 addendum opinion she specifically determined that this was due to the rotator cuff injury which was unrelated to the service-connected disability.  This determination is supported by the August 2013 VA treatment note stating that the Veteran's inability to lift the arm above the shoulder was likely secondary to his rotator cuff tear.  Under DC 5203, the record did not indicate dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula, as required for a higher rating.

For the portion of the appeal period between September 12, 2013 and January 27, 2014 in which a 10 percent rating had already been assigned, the Board has also 
considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported left shoulder pain, and the Board recognizes that the September 2013 VA examiner acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left shoulder disability for this time period.

There is no other diagnostic code that would afford the Veteran a higher rating for his left shoulder disability.  As the Veteran's disability is rated under DC 5010, and, in turn, DC 5003, the Board has considered whether a higher rating based on arthritis is warranted.  However, a rating of 20 percent is warranted only with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  This is not supported by the evidence.  Diagnostic Code 5200 is not applicable as ankylosis was not shown, and DC 5202 is not applicable as the evidence did not indicate the malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head of the humerus.

For the foregoing reasons, the Board finds that a 10 percent rating prior to September 12, 2013 is warranted for the Veteran's left shoulder disability, however, the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for this portion of the appeal period, the doctrine is not for application.  

      April 1, 2014 to March 16, 2015

For the period of the appeal from April 1, 2014 to March 16, 2015, the Veteran has been assigned a 10 percent rating, effective April 1, 2014, and a 20 percent rating, effective May 22, 2014.

In an April 1, 2014 VA treatment record, flexion was to 110 degrees and abduction was to 90 degrees.

In an April 17, 2014 VA treatment record, flexion was to 110 degrees and abduction was to 90 degrees.

In an April 24, 2014 VA treatment record, flexion was to 90 degrees.

On VA examination on May 22, 2014, the Veteran reported pain and functional loss of the left shoulder, particularly at work, and in raising the arm beyond 90 degrees.  On examination, flexion was to 130 degrees with pain at 110 degrees.  Abduction was to 90 degrees with pain at 90 degrees.  The Veteran could perform repetitive use testing without change in his range of motion.  On repetitive use, functional loss included less movement than normal, weakened movement, excess fatigability, and pain.  The examiner opined that flare-ups could cause an additional loss of motion, but the actual loss could not be determined unless an examiner was present to measure it.  There was pain on palpation.  Muscle strength was 4/5 in flexion and abduction.  There was no ankylosis.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  An impairment of the clavicle was found in that parts of the clavicle had been surgically removed.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the disability.  There was not functional impairment such that no effective function remained other that which would be equally well served by an amputation with prosthesis.

In a June 2014 VA treatment record, flexion of the left shoulder was to 120 degrees.

The Board finds that a 20 percent rating is warranted for the portion of the appeal from April 1, 2014 to May 22, 2014, in which a 10 percent rating had been assigned.   VA treatment records from April 1, 2014 onward documented flexion and/or abduction limited to the shoulder level, or 90 degrees.  Any doubt as to whether this is due to the service-connected clavicle injury or the rotator cuff injury is construed in favor of the Veteran, as the evidence did not specify the etiology of the limited motion.  These findings warrant a 20 percent rating under DC 5201.

However, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for any portion of the appeal period between April 1, 2014 and March 16, 2015.  As noted above, the Veteran's left shoulder disability has been rated alternatively under DC 5201 and 5203.  Under DC 5201, the evidence did not indicate that movement of the arm was limited to midway between the side and shoulder, or to 20 degrees from the side.  As for DC 5203, 20 percent is the maximum rating available. 

The Board has also considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The Veteran consistently reported left shoulder pain, and the May 2014 VA examiner acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left shoulder disability for this time period.

There is no other diagnostic code that would afford the Veteran a higher rating for his left shoulder disability.  A rating in excess of 20 percent is not available under DC 5010, via DC 5003.  Diagnostic Code 5200 is not applicable as ankylosis was not shown, and DC 5202 is not applicable as the evidence did not indicate the malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head of the humerus.

For the foregoing reasons, the Board finds that a 20 percent rating from April 1, 2014 and May 22, 2014 is warranted for the Veteran's left shoulder disability, however, the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for this portion of the appeal period, the doctrine is not for application.  

      Since June 1, 2015

For the period of the appeal since June 1, 2015 the Veteran has been assigned a 20 percent rating.

In an August 2015 VA treatment record, movement of the shoulder in active and passive motion was limited to 90 degrees in all planes.  The examination was limited due to pain.

At the October 2015 hearing, the Veteran testified about the severe pain and functional limitations caused by his left shoulder disability.  He testified that he has undergone multiple surgeries.  He is unable to sleep on his left side, or work in his occupation as a self-employed auto mechanic due to the shoulder.  He testified that he could not move his left arm across his body to wash his right side.  He took ibuprofen for pain but had been advised to cut back due to potential liver problems.  He testified that his disability had worsened since the May 2014 VA examination.
In a January 2016 VA treatment record, the Veteran could not actively move his shoulder due to pain.  On passive range or motion, flexion was to approximately 100 degrees with significant pain.

In a March 2016 VA treatment record, passive motion in abduction and flexion was to 90 degrees.  Muscle strength was difficult to test due to guarding and pain.

On VA examination in June 2016, the Veteran reported that his disability precluded activity above the shoulder level.  On examination, flexion and abduction were to 70 degrees.  There was pain on palpation.  The Veteran could perform repetitive use testing without additional functional loss or loss of movement after three repetitions.  Muscle strength testing was 5/5.  There was no ankylosis.  A rotator cuff condition was found, but pertinent testing could not be conducted.  Shoulder instability, dislocation or labral pathology was not suspected.  The Veteran had separation of the left AC joint.  The condition affected his range of motion and was tender to palpation.  There was no loss of the head, nonunion, or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  There was not functional impairment such that no effective function remained other that which would be equally well served by an amputation with prosthesis.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for any portion of the appeal period since June 1, 2015.  Again, the Veteran's left shoulder disability has been rated alternatively under DC 5201 and 5203.  Under DC 5201, the evidence did not indicate that movement of the arm was limited to midway between the side and shoulder, or to 20 degrees from the side.  As for DC 5203, 20 percent is the maximum rating available. 

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The Veteran has competently and credibly reported left shoulder pain, including at the hearing, and the June 2016 VA examiner acknowledged and confirmed his pain.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left shoulder disability for this time period.

There is no other diagnostic code that would afford the Veteran a higher rating for his left shoulder disability.  A rating in excess of 20 percent is not available under DC 5010, via DC 5003.  Diagnostic Code 5200 is not applicable as ankylosis was not shown, and DC 5202 is not applicable as the evidence did not indicate the malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head of the humerus.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for this portion of the appeal period, the doctrine is not for application. 

TDIU on a Schedular Basis

The Veteran has reported that he is no longer able to secure or follow a substantially gainful occupation because of his service-connected left shoulder disability.  As described in greater detail in the remand below, the medical record shows that his disability impacts employment.  The record, including a June 2016 VA examination report, shows he is presently unemployed.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board thus concludes that, pursuant to Rice, an inferred claim for a TDIU has been raised in connection with the increased rating claim for the left shoulder disability.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for a left shoulder disability (20 percent disabling), psychiatric disability associated with the left shoulder disability, (30 percent disabling), tinnitus (10 percent disabling), and scar associated with the left shoulder disability (noncompensable).  His combined rating is 50 percent.  Even considering the higher ratings granted herein, and that, with the exception of tinnitus, these disabilities result from a common etiology, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  See 38 C.F.R. § 4.25.  As a matter of law, entitlement to TDIU on a schedular basis is not warranted.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

With regard to the claim for a TDIU on a schedular basis, the pertinent facts are not in dispute and the law is dispositive.  There is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this vein, while the RO has not adjudicated the claim for a TDIU on a schedular basis, the Board's decision in the first instance cannot prejudice the Veteran as the claim lacks legal merit and is denied solely because of a lack of entitlement under the law.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction.) 

With regard to the left shoulder claim, VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the Veteran's left shoulder disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
At the October 2015 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issue under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




ORDER

An initial disability rating of 10 percent, but no higher, for the left shoulder disability prior to September 12, 2013 is granted.

A disability rating in excess of 10 percent for the left shoulder disability from September 12, 2013 to January 27, 2014 is denied.

A disability rating in excess of 20 percent, but no higher, for the left shoulder disability from April 1, 2014 to May 22, 2014 is granted.

A disability rating in excess of 20 percent for the left shoulder disability from May 22, 2014 to March 16, 2015 is denied.

A disability rating in excess of 20 percent for the left shoulder disability since June 1, 2015 is denied.

A TDIU on a schedular basis is denied.


REMAND

Since the October 2015 hearing, the Veteran perfected an appeal of a November 2015 rating decision denying a compensable rating for the scar associated with his left shoulder disability.  In his May 2016 VA Form 9, he requested a Board hearing at the RO by live videoconference.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for such an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

As for the claim for an extraschedular TDIU, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  The Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran is a self-employed auto mechanic.  On VA examination in September 2013, the examiner determined the Veteran's left shoulder disability impacted his ability to work and that he had lost 15 days of work in the last 12 months due to the disability.  The examiner noted the Veteran's report that he was putting a transmission in at work in 2012 when his left shoulder dropped and the transmission fell, just missing him.  In a September 2013 VA treatment record, the provider noted that the Veteran had only limited income due to his inability to complete heavy overhead work/tasks.  In an April 2014 VA treatment record, the provider stated the Veteran was unable to lift heavy loads or perform auto work overhead.  On VA examinations in May 2014 and June 2016, both examiners determined that the left shoulder disability impacted the Veteran's ability to work.  The May 2014 examiner noted the Veteran's reports of an inability to work over the shoulder level because of pain.  The June examiner noted that the Veteran was self-employed as an auto mechanic and was not working due to his left shoulder issues.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO by live videoconference on the matter of entitlement to a compensable rating for the scar associated with the left shoulder disability.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

2.  Send the Veteran and his representative a letter addressing how to establish entitlement to a TDIU rating due to service-connected disabilities, to include on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

3.  Undertake any other development necessary regarding the Veteran's claim for a TDIU on an extraschedular basis, to potentially include obtaining an educational/work history from the Veteran and/or a medical opinion. 

4.  Thereafter, obtain a determination from the Director, Compensation Service, as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  The report must be signed and dated by the appropriate official.

5.  Then, adjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


